Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31-38 are pending and examined below.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application Nos. US 61/913,665 and US 61/909168, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Fails to disclose guanidinium, and imidazolium. Therefore, the priority date for the claims in this application is considered to be the file date of application 14/448,053, July 31, 2014.

Claim Objections
Claims 32-38 are objected to because of the following informalities:  Claims 32-38 should be dependent on claim 31 rather than claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0249170) in view of Kanatzidis et al. (US 2015/0295194) (US provisional patent application 61/979673 reference supplied).
Regarding claim 31, Snaith discloses a photovoltaic device (shown in fig. 1(a) or alternatively 1(b), both reading on the limitation) comprising: 
a first electrode and a second electrode (the two metallic layers shown in fig. 1(a) or the Ag and FTO coated glass in fig. 1(b); and 
an active layer disposed at least partially between the first and second electrodes, the active layer comprising an interfacial layer (either the n-type semiconductor or the p-type semiconductor of fig. 1(a) or the Spiro-OmeTAD layer or porous metal oxide of fig. 1(b), each of the four layers reading on an interfacial layer), and a perovskite material layer (shown in figs. 1(a) and (b) (see paragraphs [0687]-[0692]), 
wherein the perovskite material has the formula CMX3 , i.e. ABX3 (see paragraph [0079]), and the perovskite material layer is disposed adjacent to and in contact with the interfacial layer (shown in figs. 1(a) and 1(b)) (see paragraphs [0687]-[0692]); 
wherein C (A in prior art) comprises one, two, three or four different cations (see paragraph [0158]-[0162]), wherein C (A in prior art) may be methylammonium (reads on alkylammonium), formamidinium, or imidazolium (see [0138]-[0152], [0162], [0505]-[0508] and [0685]; see imidazolyl in paragraph [0152]).
wherein M (B in the prior art) comprises one or more metals each selected from the group consisting of Fe, Co, Ni, Cu, Sn, Pb, Bi, Ge, Ti, Zn, and combinations thereof (see paragraphs [0511] and [0135]), and 
wherein X comprises one or more anions each selected from the group consisting of halides, sulfide, selenide, and combinations thereof (see paragraphs [0079], [0158]-[0162], and [0165], i.e. halide and chalcogenide anions).
Although Snaith discloses C (A in the prior art) comprises one, two, three or four cations (see paragraph [0162]), Snaith does not disclose guanidinium and one or more cations each selected from the group consisting of Group 1 metals, Group 2 metals, methylammonium, formamidinium, ethene tetramine, and imidazolium.
Kanatzidis is analogous art to Snaith as Kanatzidis discloses a perovskite absorber layer (see abstract), wherein the perovskite is of a formula CMX3 (ASnX3), C (A in the prior art) is an organic cation comprising methylammonim, formamidinium and guanidinium are examples of suitable organic cations in the general formula CMX3 (ASnX3), (see paragraphs [0021]-[0022]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, wherein the result is predictable, i.e. an organic-inorganic perovskite photoactive material. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Snaith as modified by Kanatzidis discloses guanidinium and one or more cations each selected from the group consisting of Group 1 metals, Group 2 metals, methylammonium, formamidinium, ethene tetramine, and imidazolium.

Regarding claim 32, modified Snaith discloses a photovoltaic device of claim 31, wherein C comprises guanidinium and methylammonium (see Kanatzidis paragraphs [0021]-[0022] and Snaith [0138]-[0152], [0162], [0505]-[0508] and [0685]).

Regarding claim 33, modified Snaith discloses a photovoltaic device of claim 31, wherein C comprises guanidinium and formamidinium (see Kanatzidis paragraphs [0021]-[0022] and Snaith [0138]-[0152], [0162], [0505]-[0508] and [0685]).

Regarding claim 34, modified Snaith discloses a photovoltaic device of claim 31, wherein C comprises guanidinium and imidazolium (see Kanatzidis paragraphs [0021]-[0022] and Snaith [0138]-[0152], [0162], [0505]-[0508] and [0685]).

Regarding claim 35, modified Snaith discloses a photovoltaic device of claim 31, wherein C comprises guanidinium, methylammonium, and formamidinium (see Kanatzidis paragraphs [0021]-[0022] and Snaith [0138]-[0152], [0162], [0505]-[0508] and [0685]).

Regarding claim 36, modified Snaith discloses a photovoltaic device of claim 31, wherein C comprises guanidinium, methylammonium, and imidazolium (see Kanatzidis paragraphs [0021]-[0022] and Snaith [0138]-[0152], [0162], [0505]-[0508] and [0685]).

Regarding claim 37, modified Snaith discloses a photovoltaic device of claim 31, wherein C comprises guanidinium, formamidinium, and imidazolium (see Kanatzidis paragraphs [0021]-[0022] and Snaith [0138]-[0152], [0162], [0505]-[0508] and [0685]).

Regarding claim 38, modified Snaith discloses a photovoltaic device of claim 31, wherein C comprises guanidinium, methylammonium, formamidinium, and imidazolium (see Kanatzidis paragraphs [0021]-[0022] and Snaith [0138]-[0152], [0162], [0505]-[0508] and [0685]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2013/0233377).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721